UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4758



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KENNETH LEE GARDNER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:06-
cr-00422-PJM)


Submitted:   January 17, 2008          Decided:     January 22, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Paresh S. Patel, Staff
Attorney, Lisa W. Lunt, Assistant Federal Public Defender,
Greenbelt, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Emily N. Glatfelter, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth Lee Gardner pled guilty to possession of a

firearm by a convicted felon, 18 U.S.C. § 922(g)(1) (2000), and was

sentenced as an armed career criminal to the mandatory minimum term

of fifteen years imprisonment under 18 U.S.C.A. § 924(e) (West 2000

& Supp. 2007).      Gardner appeals his sentence.    We affirm.

            Gardner argues that his sentence violates the Sixth

Amendment under Blakely v. Washington, 542 U.S. 296 (2004), and

United States v. Booker, 543 U.S. 220 (2005), because the predicate

convictions were neither admitted by him nor proved to a jury

beyond a reasonable doubt.      As Gardner concedes, we have rejected

this     argument   in   previous   decisions.      See   United    States

v. Williams, 461 F.3d 441, 452 (4th Cir.), cert. denied, 127 S. Ct.

616 (2006); United States v. Cheek, 415 F.3d 349, 354 (4th Cir.

2005).

       We therefore affirm the sentence imposed by the district

court.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                   AFFIRMED




                                    - 2 -